Case 1:21-cv-11203-JCB ‘Document 1 Filed 07/26/21 Page 1 of 15

AO 241 (Rev. 09/17}

PETITION UNDER 28 U.S.C, § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

United States District Court

District: yoe+tern Dsstnict ot Mysg2

 

 

Name (under which you were convicted): Dav ie Va roe. Docket or Case No.:
2oOiZ-WNBl

 

 

Place of Confinement : Souza _ Ba ranow shi Correchon,
AHorad Ad Oo Box 8000 sh, rly ma 0} 64~8e00

Prisoner No.: W Jo Segs

 

 

Petitibyer (incigay the name under which you were convicted)

Respondent (authorized person having custody of petitioner)

 

 

 

 

6.

> :

hn . 6.

- Dav ie avde v.Dean Cra tenden t
a5 Da & 2 ¥, Superen
Lien cate
= —=—

Fie Aitomeyenerabifattye State of: Ma S8ac h ucets

— = = or

© =; oi
Zz 5 8H
— = a PETITION

(a) Name and location of court that entered the judgment of conviction you are challenging:

| Subfellh. Superior. Court

(b) Criminal docket or case number (if you know): | 2.©12- iLL | J 12.84 CAML.
(a) Date of the judgment of conviction (if you know): Avgus t &b ) 20 ] Uf So

(b) Date of sentencing: Augusta th. 206 | oe ee caeamee ceee
Length of sentence: ide. bith the Poss; i lity oF parok aber )s- Years

In this case, were you convicted on more than one count or of more than one crime? Yes O No

Identify all crimes of which you were convicted and sentenced in this case: secon d-degree murter
C haroe and un Jat posses ion oF a firearm —
i

* (a) What was your plea? (Check one)
iw ( ly Not guilty oO 3) Nolo contendere (no contest)

O (2) Guilty eC) Insanity plea

Page 2 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 2 of 15

AO 241 (Rev. 09/17)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
iw Jury 0 Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes i No
8. Did you appeal from the judgment of conviction?

a Yes O No

9. If you did appeal, answer the following:

(a) Name of court: Suffel lA Suapirio r Court Ce .
(b) Docket or case number (if you know): 20 {2- i 1} ge I 7

(c) Result: Avleo Motion Denied

(d) Date of result (if you know):

 

 

 

(e) Citation to the case (if you know):

 

(f) Grounds raised: . CeO re ech \ ts . . tol . Ce nyictHon.
on Scienhhic Prook ot A ie) ‘Tnnecene ee aed.

(g) Did you seek further review by a higher state court? O Yes O No

If yes, answer the following:

cnnacorene Appeals Cord
(2) Docket or case number (if you know): 2Zol(2-ile i

(3) Result: Denied. BS

 

Page 3 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 3 of 15

AO 241 (Rev. 09/17)

(4) Date of result (if you know):

(5) Citation to the case (if you know):

(6) Grounds raised: . S 7 L_ Of E x ECU tion of my.
Senlene Pendine Decision aged on _acwal.
Yoo a&  rnhocen

  
 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes ie” No
If yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? O Yes O No

11. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court:

(2) Docket or case number (if you know):
(3) Date of filing (if you know):

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
0 Yes 'B" No

(7) Result:

Page 4 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 4 of 15

AO 241 (Rev. 09/17)

(8) Date of result (if you know):

 

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing Gf you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes & No
(7) Result:

(8) Date of result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court: | _ oo
(2) Docket or case number (if you know):
. (3) Date of filing (if you know):

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 5 of 15

AO 241 (Rev. 09/17)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
ne O Yes [¥~ No

(7) Result:

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: O Yes fie No
(2) Second petition: O Yes (h No
(3) Third petition: O Yes i No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

z filed a rvle3o hich toes demed and a recorsidumbion Rased on_an__
ackual xnnecence claim wth undisputed Sack which w108.Oenieel For Being Time Gurredl

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

val Line, Cofice and Being
_tesStrant xn violation of my Cnshivliond wight s

GROUND ONE:

  

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

xXve wee Crime Scene reGonSprtonist Lens
“H Gordon review the Evidence Hut Convicted
Ne ahd. He cywme to a Conchéion of _
“Ss ZU fas

 
 
  

Scienhty«. certaty. tat zk
SITS, Ce

- Ses. Crrme___

(b) If you did not exhaust your state remedies on Ground One, explain why: TT —Have- Actu

 
 

(By the Pros on on ny 0 elorahor nt
Role 30. and ans fead of the. JLuge. Aeh

LVN _Atk or of MY annecenee (TY recon siF
era Hen — fre Demed - for. Being Time. e_Barrat.

 

Page 6 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 6 of 15

AO 241 (Rev. 09/17)
(c) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes (No

(2) If you did not raise this issue in your direct appeal, explain why: atterc. MY. RuleZo | ana
reconsideration wus Denied = aprealed +2 tae agreals Cast
Yor @ Stay of. Execu lion which wk Denied . .

(d) Post-Conviction Proceedings:

 
 

 

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
WYes O No

(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition: Re le ZO
Name and location of the court where the motion or petition was filed: Suttle { h SUPe nor

 

Court BS

Docket or case number (if you know): 2.© |2- H | | QI] a
Date of the court's decision: Jgnuary. & 2e2o |

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

 

No

(4) Did you appeal from the denial of your motion or petition? i Yes a” No

(3) Did you receive a hearing on your motion or petition? O Yes

, (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? we Yes OG No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: ott } lA Sa yen (OT Cou rt

Docket or case number (if you know): ¢ © 2- {| { v [

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Page 7 of 16
Case 1:21-cv-11203-JCB Document 1 Filed 07/26/21 Page 7 of 15

AO 241 (Rev. 09/17)
(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND TWO: Ieloal Pook ot —ammneécenee and
Beinn unlaw | Vi. reStrant Ty. Vi olahon. ot he_Genghlvhonal rish's

@ nae) facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Crime Scene Reconshuchomst. t bom
NSH Grovdon Nt endpted | By fhe

_Gresetalio Ori ne

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why: G Hem Feof

ou
evhaust mY Shite remedies qn, ad tobi Chtwas
dlenied. the a. reegnsidural ee ord a Siw oe E xecvHon
cn the apqpeal Court tomich bre 4 ait domed

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes OY No

(2) If you did not raise this issue in your direct appeal, explain why: (6 ChUSBE. ab. fer Sa
Qule 30 tes Cenied 9Y_recenSiderdon was dl3eden ied
Ler Being fine Barred Gnd 1 Slay ob Execution Luts apse,

(d) Post-Conviction peti

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

Yes OO No

(2) If your answer to Question (d)}(1) is "Yes," state:

Type of motion or petition: ble So Methven and a lencensilerahian
Name and location of the court where the motion or petition was filed: SS He l/h Sugrere oe WOOD VOY

Docket or case number er (if'y you 1 know) I6)Z—I1 i] g L

Page 8 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 8 of 15

AO 241 (Rev. 09/17)

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition? O Yes a No
(4) Did you appeal from the denial of your motion or petition? A Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ~~ Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Ss Holt A. Com ay ree IS. _
Coerk. . —
Docket or case number + (if yc you know): 1a - il i 21

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

ait If your answer to Question (d)(4) or Question (ay(5) i is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

croworinee: § — Acteul znnocente and Beng vnltuslelly reshunt
zn viela Hen ot MY ConShtvhonal Arahis.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Lr rmwe a Crime Scene Beconstrchonst eKXyo Abby
aspush Br.

 

  

Prom Jecis H Goribn that is und
the PreSetulien _ ee ee

Page 9 of 16
Case 1:21-cv-11203-JCB Document 1 Filed 07/26/21 Page 9 of 15

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why: 7" atem ated fo ednys f

all imy. remedies. havever. fre Achual Pref OF Mf Lnneconce
UN Q2c_loohed 2 hres ee

(c)

(d)

Result (attach a copy of the court's opinion or order, if available):

 

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes No

(2) If you did not raise this issue in your direct appeal, explain why:

Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

wes O No

(2) If your answer to Question (d)(1) is "Yes,” state:

Type of motion or petition: huleBo ord Molensi derafion Ylofren .

Name and location of the court where the motion or petition was filed: Sy fhe / fh Sypent cn
Court - a | |
Docket or case number (if you know): 7 Oo / 2— / { [ & |

Date of the court's decision:

(3) Did you receive a hearing on your motion or petition? 0 Yes No
(4) Did you.appeal from the denial of your motion or petition? a Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? wy Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Me 82 COuc Hg oO ft OB (SQ

Docket or case number (if you know): “2. © }2- } j j Q |

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

Page 10 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 10 of 15

AO 241 (Rev. 09/17)

__(7) If your answer to Question (d)(4) or Question (d)(5) is “No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

crounprour: Ae Lin! Dwok tnnoconce and Berns. Unda fly
restuaint xn vielation of NW Conshtvtional righ

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

x Nave & Crimescene recen3stochonst expert. report
Het hag 12 undisputed By rhe (ros Cvllon

 

(b) If you did not exhaust your state remedies on Ground Four, explain why: z= atehygtid. - fo.
S3a hy fhe Prool of (al tntece has Been arr

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issuc? Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
mwYes O No

(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: (Lule 3 Oo and Reconssideralt 07) Meton. —_

Page 11 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 11 of 15

AO 241 (Rev. 09/17)

Name and location of the court where the motion or petition was filed: S / Pho / A Sueerie r
Cioort

Docket or case number (if you know): 2eo1f2?- / / i Bl ee

Date of the court’s decision:

Result (attach a copy of the court's opinion or order, if available):

 

(3) Did you receive a hearing on your motion or petition? (@ Yes O No
(4) Did you appeal from the denial of your motion or petition? Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? (4 Yes O No

(6) If your answer to Question (d)}(4) is "Yes," state:

Name and location of the court where the appeal was filed: rrieéss ogyreals Cee rts

Docket or case number (if you know): D2o / 2- | 19!

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four: Zz. ahern yale. ' pA e tha 3 £ ;
Stile remedies. wad fhe prrook- LH, EINOCOHICE_
pues over Leoked S rye... .

 

Page 12 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 12 of 15
91 JO €[ a8eg

e9U2DCUU ZL PAP)Y MD pes sug?)
BWA ZI OS FF IIOD 4quedhe YIPHes ‘pastes
sonssi ay) pure ‘Buipsaz0id yo adAj ay) “WaquINU OSBd 10 19490pP 94} “HNOD dt} JO UONEDO] PUR SUTeU 3U} 9781S wS9A, 41

ON O 2A 4 {8uiBuatpeyo av no quawZpnl ayy

JO} ‘[es9P9J JO d1eIs 19yN9 ‘WAND Aue ul (194 popioap 1oU puk pajly) Suipusd mou yeodde 10 uonnad Aue savy nod og ‘$1

 

 

“a1 qRpIBAR JI ‘Japso JO UOIUIdO NOD Auk JO

Adoo @ yoeny ‘pai uotjout 10 ‘uoneordde ‘uonnad yoea Jog yNsol ay) pue ‘UOISIDaP SIND at Jo aJep 9Y) ‘pastel
sanssi oy) ‘Suipassoid yo addy ayy ‘Iaquinu ased 10 19x90 dy] ‘LIND ayi JO UOIRIO] puR SUeU UY} 978)S ,,S2A,, J]
oN # so, oO juonNed siuy ul asuayeyo nod yey

UONDIAUOD SY) SuIpsesas jNOd [esapay e U] UONOUT Jo ‘UoNeoI|dde ‘uonNOd yo adAy Aue party A[snoiAesd Nod sAeH ‘yI

‘widy} Suuasaid you JOj suoseos INOA 94e4s pue ‘pajuasaid ud9q JOU dAvY SpuNoIs Jo punoid

Yory ‘Os J GUNOD [e1opaj JO ayeIs aWOS Ul pojuosaid Udaq jou sey Jey) UOTHAd sty) Ul punosd Aue diay} Ss] (q)

sway) Zunuasaid

JOU 10] (S)UCSea] INO DAIS pue pajussoid os u99q JOU SAeY SpuNod YoIyM aIeI5 ,,‘ON,, SI JoMSUR INOA J]

ON CO SoA & Auonsipsiinf suraey
LINGO 9381S ISOYsIY dy) 0} pajussoid ussq UONNAd siy) Ul pasies OABY NOA JY] Jol]aI JOJ Spunods |[e FABH (e)
Burpy ore noX uoyyad ayy inoge suotsanb jeuonippe ssoy} Jomsue asea}q "ET

(L1/60 ‘ATY) 1PZ OV
Case 1:21-cv-11203-JCB Documenti Filed 07/26/21 Page 13 of 15

AO 241 (Rev. 09/17)
16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: iL ~1am ; Sevily— a _ _

(b) At arraignment and plea: La aM | Selly oe

 

 

(c) At trial:

@atsenenings Letom. scully

wont Grordon Sgener

(f) In any post-conviction proceeding: Crorcdon Spencer
(g) On appeal from any ruling against you in a post-conviction proceeding: Creoclen SPN

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes WW No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

Page 14 of 16
Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 14 of 15

AO 241 (Rev. 09/17)

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
, if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
~~ Case 1:21-cv-11203-JCB Document1 Filed 07/26/21 Page 15 of 15

AO 24] (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: _L. mM. res ectutl ly. C8
ting, that this Honorable order. +? EF Be ‘i
Cram Unlawful res print Linmedia ly Eosed on Actval Zppecon

or any other relief to which petitioner may be entitled.

  

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on ¥. 22., 2) (month, date, year).
~ a | i cee

Executed (signed) on , (date).

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

Page 16 of 16
